  Case 1:20-cv-02840-NLH Document 13 Filed 06/22/20 Page 1 of 2 PageID: 70



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   ERNEST LAIL,                           1:20-cv-2840 (NLH)

                   Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   J.L. JAMISON,

                  Respondent.


APPEARANCES:

Ernest Lail
11572-057
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Petitioner pro se


Craig Carpenito, United States Attorney
John Francis Basiak, Assistant United States Attorney
U.S. Attorney's Office
402 E. State Street, Room 430
Trenton, NJ 08608

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner filed a petition for writ of habeas

corpus under 28 U.S.C. § 2241 March 16, 2020, see ECF No. 1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on May 12, 2020, see ECF No. 7; and

     WHEREAS, on June 19, 2020, Respondent requested an
  Case 1:20-cv-02840-NLH Document 13 Filed 06/22/20 Page 2 of 2 PageID: 71



extension of 14 days, making the answer due June 26, 2020, see

ECF No. 12; and

     WHEREAS, the Court concluding that a brief extension is in

the interests of justice,

     THEREFORE, IT IS on this       22nd      day of June, 2020

     ORDERED that Respondent’s request for an additional 14 days

to answer is granted, ECF No. 12; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.


                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
